Bethel Horner, C. R. Graham, and Adeline Graham were jointly charged and prosecuted for the theft of an automobile of the value of less than $50.00. Upon conviction, Adeline Graham's punishment was assessed at sixty days' confinement in the county jail, and the punishment of Bethel Horner and C. R. Graham was fixed for each at one year's confinement in the county jail. Only the two last named appealed.
Each of them has now filed his affidavit advising this court that he does not desire to further prosecute said appeal, and upon their request the appeal is dismissed.